Exhibit 10.27
 
FORBEARANCE AGREEMENT


This Forbearance Agreement (this “Agreement”) is made and entered into this 6th
day of April 2009, by and between NATIONAL HOLDINGS CORPORATION, a Delaware
corporation (the “Borrower”) and ST. CLOUD CAPITAL PARTNERS II, L.P. (the
“Lender“).




W I T N E S S E T H:


WHEREAS, prior hereto, Borrower and Lender entered into a Securities Purchase
Agreement, dated March 31, 2008 (the “March Securities Purchase Agreement”),
whereby Lender agreed to loan Borrower Three Million ($3,000,000) Dollars, as
evidenced by that certain promissory note of even date therewith (the “March
Note”) in favor of Lender; and


WHEREAS, prior hereto, Borrower and Lender entered into a Securities Purchase
Agreement, dated June 30, 2008 (the “June Securities Purchase Agreement”, and
together with the March Securities Agreement, the “Purchase Agreements”),
whereby Lender agreed to loan Borrower Three Million ($3,000,000) Dollars, as
evidenced by that certain promissory note of even date therewith (the “June
Note”, and together with the March Note, the “Notes”) in favor of Lender; and


WHEREAS, as of March 31, 2009 (the “Interest Payment Date”) the Company owed
Lender an aggregate payment of $147,945.20 representing accrued interest due and
payable on such date under the Notes (the “Interest Payment”), not giving effect
to expiration of applicable grace periods; and


WHEREAS, the Borrower desires Lender to presently forbear from exercising its
rights and remedies to collect amounts due under the Notes or otherwise
accelerate amounts due under the Notes (collectively, the “Indebtedness”); and


WHEREAS, Lender is willing to presently forbear from exercising its rights and
remedies to collect the Indebtedness, on the terms and subject to the conditions
contained in this Agreement.


NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
understandings of the parties hereto set forth herein and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lender and the Borrower each hereby agree as set forth in this
Agreement.


1.           Use of Defined Terms.  Except as expressly set forth in this
Agreement, all terms which have an initial capital letter where not required by
the rules of grammar are defined to the Notes or Purchase Agreements.


2.           Reservation of Rights.  Subject to Section 3 below, Lender reserves
the right, in its discretion, to exercise any or all of its rights and remedies
arising under the Notes or Purchase Agreements, applicable law or otherwise, as
a result of any Events of Default occurring after the date hereof.  Subject to
Section 3 hereof, nothing contained herein shall be construed as a waiver of the
failure of the Borrower to comply with the terms of the Notes or Purchase
Agreements after the date hereof.
 

--------------------------------------------------------------------------------


3.           Forbearance.  For good and valuable consideration, Lender agrees
that it shall not exercise any rights (including, but not limited to, payment
demand or setoff rights as a result of failure of payment of the accrued
interest on the Notes, on the Interest Payment Date), nor directly or indirectly
seek to collect from the Borrower any obligations evidenced by the Notes or take
any other action, including a declaration of default as to, or acceleration of,
the Notes or assertion of any claims or joining in any petition or otherwise
initiating any insolvency case, reorganization or any other legal proceeding
against the Borrower, so long as the Interest Payment is paid by the close of
business April 13, 2009; provided, however, that in the event that the Company
shall have obtained $500,000 in financing with an unrelated third party on or
prior to April 13, 2009, the term of this forbearance shall automatically,
without any further action of any of the parties hereto, be extended until the
close of business April 30, 2009.
 
4.           Authority to Execute this Agreement.  The Borrower represents and
warrants that it has the right, power and capacity and is duly authorized and
empowered to enter into, execute, deliver and perform this Agreement.


5.           Construction.


A.          This Agreement shall be interpreted, construed and governed by and
under the laws of the State of New York, without regard to its conflicts of law
doctrine.


B.           This Agreement shall be binding on the Borrower and its respective
successors and heirs, and shall inure to the benefit of Lender, its successors,
assigns, affiliates, divisions and parent.  This Agreement cannot be assigned by
the Borrower at any time.  Lender may assign this Agreement without notice or to
the consent of the Borrower.


C.           Whenever required by context, the masculine pronouns will include
the feminine and neuter genders, and the singular will include the plural, and
vice versa.  This Agreement constitutes the entire agreement between the
Borrower and Lender with regard to the subject matter hereof.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
2

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Borrower and Lender have executed this Agreement as of
the date first set forth above.


NATIONAL HOLDINGS CORPORATION





By:/S/ MARK
GOLDWASSER                                                                                     
      Mark Goldwasser, CEO






ST. CLOUD CAPITAL PARTNERS II, L.P.
 
By: SGCP II, LLC
Its: General Partner
 
 
By:/S/ MARSHALL S.
GELLER                                                                                     
Marshall S. Geller
Managing Member
 
 
3